Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 16, 18-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 13, the recitation “after contacting the surface of the first mold” should be changed to –after contacting the surface of the foil--, since the attachment dots are already on the mold and the mold is being displaced toward the foil fixation holder with the foil.  Ie, it is the foil that is contacted, not the first mold.  

2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

d 23 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ihara et al 2016/0176131 (see paragraph 0017) essentially for reasons of record noting the following.
It is submitted that the instant steps of (1) displacing the first mold towards the foil fixation holder and then,  (2) after contacting the surface of the first mold—this should actually be foil-- with the attachment dots, adjusting the contact distance between the first mold and the foil by varying a displacement between the mold and holder while maintaining contact of the dots to both the mold and the foil to ensure a desired contact distance between the surface of the mold and the foil is met in Ihara et al with (1) the displacing of the mold to contact the dots and then (2) the subsequent-- ie, continued, while maintaining contact-- displacing of the mold to deform the dots in such a manner that they “stably contact and hold” the film/foil.  Indeed, there can be no difference between what is being set forth in claim 16 and what is disclosed at paragraph 0017 of Ihara et al unless contact is broken between the mold and the dots at some point.  As such is not disclosed in Ihara et al in any manner, it is submitted that Ihara et al anticipates instant claim 16.  A 103 rejection is being maintained in case the 102 should be found to be in error in some way.  For instance, the instant processing can be interpreted to be one step or two steps, while the process in the applied reference appears to be one continuous step.  However, it is clear that a two-step process, if performed continuously, can be looked upon as a one-step process also.  Regardless of how many steps one believes there to be, it is clear that Ihara et al contacts the foil and then further displaces the mold to deform the attachment dots while contact is maintained.  The deformation of the attachment dots/adhesive columns as taught at 

3.Claims 1, 2, 4-9, 11-15, 18-20, 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al generally for reasons of record as set forth in paragraph 2, supra.  Newly added claim 26 is rejected for the same reasons as instant claim 1, since it contains the same processing steps of “displacing…” and “after contacting…” and the additional steps are clearly taught in Ihara et al.

4.Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. Applicant’s comments have been noted but are not persuasive for the reasons generally set forth in paragraph 2, supra.  First of all, as noted in paragraph 2, supra, it is immaterial as to how many steps applicant considers the instant claims and the process of Ihara et al to include.  If the process of Ihara et al “reads on”, and indeed performs the same instant steps, it is respectfully submitted that the number of steps—ie, or separate substeps—is immaterial.  Also, contrary to applicant’s assertion, there is no recitation in claim 16 of increasing the distance for stretching the adhesive.  In fact, there is no recitation in any of the independent claims that requires stretching, but rather “varying a displacement” in claims 1 and 16 and that such varying displacement can cause “compression or stretching” in newly added claim 26.  This in no manner requires any stretching of the adhesive, since compression is also being claimed.  The deformation in Ihara et al taught at paragraph 0017 would presumably 

5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   




/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742